DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Allowable Subject Matter
Claims 2-8, 10-18, 20-23, and 25 are allowed.  The following is an examiner’s statement of reasons for allowance:
In accordance with Applicant's arguments presented January 27, 2021 (Pages 11-16), the prior art including Wells, Sandoval, Limp, and Ekselius does not fairly teach or suggest the limitations of 
receiving, by the main device, updated interactive parameters based on a change in an event associated with the interactive experience;
filtering the updated interactive parameters based on one or more characteristics of the interactive experience and one or more characteristics of the updated interactive parameters to determine updated secondary interactive parameters associated with the secondary device; and
transferring, from the main device to the secondary device based on detecting the updated interactive parameters and based on the filtering, the updated secondary interactive parameters to cause the interactive experience to be updated, the updated secondary interactive parameters enabling the secondary device to configure a request to obtain information associated with the interactive experience from the server.

Additionally, the Examiner submits the following prior art references as relevant to the claims as amended, but deficient in addressing the limitations alone or in combination with the previously cited prior art:
	Collart et al. (US 2009/0150553 A1) teach a method and system for establishing a connection between a primary and secondary device including a process of 
Davy et al. (US 9,183,558 B2) teach a system and method for delivering secondary content comprising events synchronized to a primary content including delivering an application to a plurality of portable display devices (Abstract).
Freeman et al. (US 2014/0165112 A1) teach a method for application launching for electronic devices comprising executing a first application on a first electronic device and launching a second application on a second electronic device based on received information (Abstract, Fig. 4, [0044]).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICK A RYAN whose telephone number is (571)270-5086.  The examiner can normally be reached on Monday-Thursday 6:30AM-4PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nasser Goodarzi can be reached on 571-272-4195.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/PR/Examiner, Art Unit 2426



/NASSER M GOODARZI/Supervisory Patent Examiner, Art Unit 2426